— Appeal from an order of the Family Court of Cortland County, entered May 6, 1980, which, inter alia, found respondent to be in willful violation of a support order dated August 16, 1979, fixed the amount of arrears at $425, granted judgment in that amount and directed the method of specific future support payments thereby reducing respondent’s monthly support obligation. The parties agreed in open court that the respondent husband would assign or indorse over all future monthly pension checks due him from his former employer to the petitioner wife or the Cortland County Support Collection Unit and that petitioner would accept same in full satisfaction of the regular support payments respondent was obligated to make under the prior court order. This, in effect, was a downward modification of approximately $46 in the prior support order. Consequently, respondent’s contentions that the Family Court erred in its decision are without merit. The order should be affirmed. Order affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.